Ex. 10.47

LOAN PURCHASE AGREEMENT
 
THIS LOAN PURCHASE AGREEMENT (this “Agreement”) is made effective as of
September 30, 2015 (the “Effective Date”), by and between Oasis Indian Bend LLC,
a Delaware limited liability company (“Seller”), and SREOF II Holdings, LLC, a
Delaware limited liability company (“Purchaser”).
 
WHEREAS, Seller is the holder of a loan (the “Loan”) to NAUOASIS, LLC, a Texas
limited liability company (“Borrower”), evidenced by, among other things, that
certain Promissory Note Secured by Real Property dated effective July 23, 2015,
made by Borrower in favor of Seller, in the principal amount of $11,000,000, a
copy of which is attached hereto as Exhibit A (the “Note”).


WHEREAS, the Note is secured by a Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated July 23, 2015, by and among Seller as
Beneficiary, Borrower as Trustor, and Clifton M. Dugas, II as Trustee, recorded
as Instrument Number 2015088972 in the Official Records of Fort Bend County,
Texas, a copy of which is attached hereto as Exhibit B (the “Deed of Trust”),
which Deed of Trust encumbers and creates a security interest in the real
property commonly known as Oasis Medical Center located at 11929 West Airport
Boulevard, Stafford, Texas 77477, as more particularly described in the Deed of
Trust (the “Property”).


WHEREAS, the Loan is further evidenced by that certain Non-Recourse Carve-Out
Guaranty dated as of July 23, 2015 (“Non-Recourse Guaranty”), from Fercan E.
Kalkan and Fatma Kalkan (collectively, the “Guarantors”), and that certain
Unconditional Loan Guaranty from Guarantors dated as of July 23, 2015
(“Unconditional Guaranty”).


WHEREAS, Seller’s interests in the Note and Deed of Trust have previously been
collaterally assigned to CC3 LOAN PORTFOLIO II, LLC, a Delaware limited
liability company (“CC3”) (the “Prior Collateral Assignment”), and in connection
therewith Seller previously delivered to CC3: the original Note and Deed of
Trust; a Collateral Security Agreement dated as of July 23, 2015, by and between
CC3 and Seller (“Prior Collateral Security Agreement”); an allonge “in blank” to
the Note (the “REO Loan Allonge”); and an Assignment of Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing recorded August 7,
2015 in the Official Records of Fort Bend County, Texas as Instrument #
2015088973 (the “Prior DOT Assignment”), a UCC financing statement filed with
the Texas Secretary of State on August 10, 2015, with filing number
15-0025640215 (“Prior Financing Statement”).


WHEREAS, at or prior to Closing (as that term is defined below) the Prior
Collateral Assignment, the Prior Collateral Security Agreement and the Prior DOT
Assignment will be terminated and released.


WHEREAS, Seller desires to sell and Purchaser desires to purchase the Loan upon
the terms and conditions set forth in this Agreement.






--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:


1.
Purchase and Sale of Loan; Closing.

1.1.    Purchase Price. The purchase price of the Loan shall be $11,000,000 (the
“Purchase Price”).


1.2.    As-Is Sale. The Loan is being sold AS-IS, WHERE-IS, and WITH ALL FAULTS
as of the Effective Date, except as specifically set forth in this Agreement.
Except as specifically set forth in this Agreement or in the Closing Documents
(defined below), Seller makes no warranties or representations of any type,
kind, character, or nature, whether expressed or implied, statutory or
otherwise, in fact or in law, with respect to any term or condition of the Loan
Documents (defined below), or with respect to the Property, personal property,
and/or other collateral securing the Loan (the “Collateral”). Without in any way
limiting the generality of the foregoing, except as specifically set forth in
this Agreement or in the Closing Documents, Seller makes no representation or
warranty, whether expressed or implied, and assumes no responsibility with
respect to the collectability or value of the Note, the creditworthiness or
financial condition of Borrower or the ability of Borrower to perform its
obligations under the Note or the Deed of Trust, or the performance of the
obligations of Borrower under the Note or the Deed of Trust. Seller shall have
no responsibility for the financial condition of Borrower or for the ability of
Borrower to perform its obligations under the Note or the Deed of Trust. After
the Closing, Purchaser shall have no recourse against Seller arising out of this
Agreement, the Loan, the Note, or the Deed of Trust, except for a breach by
Seller of its representations or warranties set forth herein or in the Closing
Documents or Seller’s failure to perform its obligations under this Agreement or
the Closing Documents. Seller shall not under any circumstances have any duty to
repurchase the Loan. For purposes of this Agreement, the term “Loan Documents”
means the Note, the Deed of Trust, the Non-Recourse Guaranty, the Unconditional
Guaranty, and those certain loan agreements, notes, mortgages, leasehold
mortgages, deeds of trust, deeds to secure debt, pledge agreements, security
agreements, guarantees, indemnities, intercreditor agreements, co-lender
agreements, participation agreements, letters of credit, swap/hedge agreements,
and all other documents, instruments or agreements executed and/or delivered in
connection therewith together with all waivers, amendments, supplements or
modifications thereto with respect to the Loan.


1.3    Closing. Subject to the terms and conditions of this Agreement, Seller
shall sell, assign and transfer, without recourse, all of its right, title and
interest in and to the Loan, the Loan Documents and the Servicing Files and all
existing and future claims, if any, against Borrower, to Purchaser at the
Closing (as defined below). The closing of the transaction contemplated by this
Agreement is referred to in this Agreement as the “Closing”.


(a)    The Closing shall take on September 30, 2015 (the “Closing Date”), or at
such other time as may be mutually agreed upon in writing by the parties.


        




--------------------------------------------------------------------------------



(b)    At or prior to the Closing, the parties shall deliver the following
(collectively, the “Closing Documents”):


(1)    By Seller. Seller shall deliver to Purchaser (i) an allonge to the Note
in the form attached hereto as Exhibit C, (ii) an Assignment of Deed of Trust,
in the form attached hereto as Exhibit D, to be recorded with in the Public
Records of Fort Bend County, Texas, (iii) an Assignment of Loan Documents and
Interests, in the form attached hereto as Exhibit E (the “Assignment of Loan
Documents and Interests”); (iv) to the extent not already delivered to
Purchaser, all loan documents and loan files relating to the Loan, including,
without limitation the original Note, originals (to the extent in Seller’s
possession or reasonable control) of the Loan Documents described on Schedule
2.8 attached hereto, and copies of all other Loan Documents and Servicing Files;
(v) an executed written notice to Borrower of the transaction contemplated by
this Agreement, in accordance with the notice requirements contained in the Note
and Deed of Trust (the “Borrower Notice”); and (vi) evidence reasonably
satisfactory to Purchaser of the satisfaction of the condition set forth in
Section 4.2 hereof.


(2)    By Purchaser. Purchaser shall deliver to Seller: (i) the Purchase Price;
(ii) a duly executed counterpart original of the Assignment of Loan Documents
and Interests; and (iii) a duly executed counterpart original of the Borrower
Notice.


(c)    Distribution of Payment of Purchase Price. Upon receipt of the Closing
Documents, Purchaser shall pay the Purchase Price in cash by wire transfer of
immediately available federal funds to Seller at or prior to the Closing.


(d)    Closing Costs. Purchaser shall pay all recording or filing charges, as
applicable, for and in connection with the recording and filing of any
instrument or document provided herein to be recorded or filed. Seller and
Purchaser shall each pay their respective (i) legal fees and expenses, and (ii)
cost of all opinions, certificates, instruments, documents and papers required
to be delivered, or caused to be delivered, by it hereunder and, without
limitation, the cost of all performances by it of its obligations hereunder. Any
closing costs not specifically allocated hereunder shall be allocated and paid
in accordance with local custom. The provisions of this Section 1(d) shall
survive the Closing.


(f)    Further Assurances by Seller. Seller shall duly execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any and all
conveyances, assignments and other documents and items, and take such other
actions, in each case, as may be reasonably requested to allow the completion
and consummation (or termination, as appropriate) of all tasks and the
transactions contemplated by this Agreement and to vest Purchaser with title to,
and all rights under, the Loan and Loan Documents and to carry out the intent
and purposes of this Agreement, including, without limitation, executing,
acknowledging and delivering any documents reasonably requested to effectuate
the transfer of any litigation, foreclosure proceedings, receiverships and other
enforcement actions against Borrower or any Guarantor. This Section shall
survive the Closing.




--------------------------------------------------------------------------------





2.
Representations and Warranties of Seller. Seller represents and warrants as
follows:

2.1.    Seller is a limited liability company duly organized in the State of
Delaware, and is in good standing under the laws of the State of Delaware.
2.2.    Seller is the sole holder and sole owner of the Loan. Seller’s right,
title and interest, in, to, under and with respect to the Loan and Loan
Documents are being transferred free and clear of any and all liens, pledges,
participations, charges or security interests of any nature (including, without
limitation, any interest of CC3).
2.3.    Seller is duly authorized and empowered to enter into this Agreement and
to sell the Note and assign the Deed of Trust and all of its right, title and
interest in and to the Loan to Purchaser.
2.4.    Except for the Prior Collateral Assignment to CC3 (which shall be
released and terminated at or prior to Closing), Seller has not transferred,
assigned, or encumbered, and there is no presently effective agreement to
transfer, assign, or encumber, all or any part of its interest in the Loan and,
as of the Closing, Seller is the sole owner of the Loan.
2.5.    All information that Seller has provided or caused to be provided to
Purchaser in connection with the sale of the Loan is correct and complete in all
material respects as of the Effective Date.
2.6.    The execution and delivery of this Agreement and the performance of its
obligations hereunder by Seller will not conflict with any provision of any law
or regulation to which Seller is subject or conflict with or result in a breach
of or constitute a default of any of the terms, conditions or provisions of any
agreement or instrument to which Seller is a party or by which it is bound or
any order or decree applicable to Seller. Seller is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any governmental authority, bureau or
agency in connection with Seller’s execution, delivery or performance of this
Agreement, except such as have been obtained or will be obtained prior to
Closing.
2.7    The outstanding principal balance of the Loan is, as of the Effective
Date and as of the Closing Date, $11,000,000, and the accrued unpaid interest
payable under the Note is $78,657.53 (the “Accrued Interest Amount”). Schedule
2.7 sets forth the following information with respect to the Loan, which
information is complete, true and correct as of the date hereof: (a) the
outstanding principal balance, (b) the amount of any unfunded loan commitment,
(c) the amount of any deposits, reserve balances or letters of credit held by or
on behalf of Seller (and, to the extent that there are multiple reserve accounts
or sub-accounts, the balance of each), (d) the last payment amount received by
Seller and the date of such payment, (e) the applicable interest rate, (f) the
maturity date (exclusive of any renewal or extension options that have not been
exercised), (g) a summary of any defaults known to Seller under the Loan by
Borrower or any Guarantor, (h) a summary of any defaults by the lender under the
Loan (including those alleged by Borrower) by and (i) the amount of any hedge
and swap obligations of the Seller.
2.8    All of the Loan Documents and all documents, other than Loan Documents,
relating to the origination and servicing of the Loan, including, without
limitation, any closing binder for the Loan and any appraisals, environmental
reports, engineering reports, title insurance policies (including without
limitation that certain Loan Policy issued by First American Title Guaranty
Company, Policy Number 5825648-M205065), operating statements, rent rolls,
copies of leases, rating agency reports and correspondence, estoppels
certificates, and any notice, demand, or other written or electronic
communication from, to or with any counterparty, governmental authority or any
other person in respect of the Loan (except to the extent




--------------------------------------------------------------------------------



same constitutes a legally privileged communication of Seller) (the “Servicing
Files”) have been delivered to Purchaser and the Loan Documents are true,
correct and complete in all material respects and, to Seller’s knowledge, the
Servicing Files are true, correct and complete in all material respects.
Schedule 2.8 sets forth all of the Loan Documents with respect to the Loan. The
Loan Documents set forth on Schedule 2.8 and the Servicing Files delivered to
Purchaser on or prior to the Effective Date are all the documents that have or
could reasonably be expected to have a material impact on the value of the Loan.
2.9    The Note is not subject to any offsets or credits and Borrower has no
claims against the holder of the Note or any defense against the payment or
performance of its obligations under the Loan. To Sellers knowledge, neither
Borrower nor Guarantor nor any agent of Borrower or Guarantor has alleged that
the Loan is subject to any right of rescission, set off, counterclaim or
defense, including any defense of usury and Seller has not received any notice
from any agent or any Borrower or Guarantor asserting that the Loan is subject
to any right of rescission, set off, counterclaim or defense, including any
defense or usury.
2.10    Except as set forth on Schedule 2.7, there are no defaults by Seller or,
to Seller’s actual knowledge, by Borrower or any Guarantor under the Loan
Documents.
2.11    There is no pending (nor has Seller received any written notice of any
threatened) action, litigation, or other proceeding affecting Seller. Seller has
not filed for and does not intend to file for a bankruptcy or similar insolvency
proceeding or protection. To Seller’s knowledge, there are no filed or
threatened actions, suits or proceedings, arbitrations or governmental
investigations involving the Loan, the Collateral or any of the Borrowers or
Guarantors, in each case, the adverse outcome of which would reasonably be
expected to materially and adversely affect (i) title to the Collateral, (ii)
the validity or enforceability of the Loan Documents or (iii) the principal
benefit of the security intended to be provided by the Loan Documents.
2.12     (i) Seller is not, nor is it owned (directly or indirectly) or
Controlled by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Seller is not (nor
is it owned (directly or indirectly) or Controlled by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) Seller has not (nor is it owned (directly or
indirectly) or Controlled by any person, group, entity or nation which has)
conducted business or engaged in any transaction or dealing with any Prohibited
Person in violation of the Patriot Act or any OFAC rule or regulation, including
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of a Prohibited Person in violation of the
Patriot Act or any OFAC rule or regulation; provided, however, Seller makes no
representations or warranties in this Section 2.12 with respect to any
shareholder of Seller which is a governmental authority. Notwithstanding
anything contained herein to the contrary, for the purposes of this Section
2.12, the phrase “owned (directly or indirectly) or Controlled by, any person,
group, entity or nation” and all similar such phrases shall not include any
holder of a direct or indirect interest in a publicly traded company whose
shares are listed and traded on a U.S. national stock exchange. For purposes of
this Section 2.12, “Control” or “Controlled” means, with respect to a person,
the power to direct the actions or policies of such person by ownership of
voting securities, as its general partner, manager or managing member, by
contract, or by other means.
2.13.    Seller is not an “employee benefit plan” as defined in Section 3(3) of
U.S. Employee Retirement Income Security Act of 1974, the related provisions of
the Code, and the respective rules and regulations promulgated thereunder, in
each case as amended from time to time, and judicial rulings and




--------------------------------------------------------------------------------



interpretations thereof (“ERISA”), which is subject to Title I of ERISA, or a
“plan” as defined in Section 4975(e)(1) of the Code, which is subject to Section
4975 of the Code; and (ii) the assets of Seller do not constitute “plan assets”
of one or more such plans for purposes of Title I of ERISA or Section 4975 of
the Code; and (iii) Seller is not a “governmental plan” within the meaning of
Section 3(32) of ERISA, and assets of Seller do not constitute plan assets of
one or more such plans.
2.14    No Collateral under the Loan serves as the collateral for any other loan
to which Seller is a party, or, to Seller’s knowledge, any other loan or other
obligation. The Loan is not cross-collateralized or cross-defaulted with any
other loan to which Seller is a party, or, to Seller’s knowledge, any other
loan.
3.
Representations and Warranties of Purchaser. Purchaser hereby represents,
warrants, and covenants that:

3.1.    Purchaser is a limited liability company duly organized in the State of
Delaware, and is in good standing under the laws of the State of Delaware.
3.2.    Purchaser is duly authorized and empowered to enter into this Agreement
and to purchase the Loan from Seller.
3.3.     Purchaser represents, warrants and covenants that: (i) Purchaser is
not, nor is it owned (directly or indirectly) or Controlled by, any person,
group, entity or nation named on any OFAC; (ii) Purchaser is not (nor is it
owned (directly or indirectly) or Controlled by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) Purchaser has not (nor is it owned (directly or
indirectly) or Controlled by any person, group, entity or nation which has)
conducted business or engaged in any transaction or dealing with any Prohibited
Person in violation of the Patriot Act or any OFAC rule or regulation, including
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of a Prohibited Person in violation of the
Patriot Act or any OFAC rule or regulation. Notwithstanding anything contained
herein to the contrary, for the purposes of this Section 3.3, the phrase “owned
(directly or indirectly) or Controlled by, any person, group, entity or nation”
and all similar such phrases shall not include any holder of a direct or
indirect interest in a publicly traded company whose shares are listed and
traded on a U.S. national stock exchange. For purposes of this Section 3.3,
“Control” or “Controlled” means, with respect to a Person, the power to direct
the actions or policies of such Person by ownership of voting securities, as its
general partner, manager or managing member, by contract, or by other means.
3.4.    Purchaser is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code;
and (a) the assets of Purchaser do not constitute “plan assets” of one or more
such plans for purposes of Title I of ERISA or Section 4975 of the Code; and (b)
Purchaser is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and assets of Purchaser do not constitute plan assets of one or more such
plans..
4.
Conditions of Purchaser’s Obligations at the Closing. The obligations of
Purchaser with respect to the Closing are subject to the fulfillment on or
before the Closing of each of the following conditions:

4.1.    Representations and Warranties. The representations and warranties of
Seller contained in Section 2 shall be true on and as of the Closing.
4.2.     CC3 Release Conditions. CC3 shall have released any right, title and
interest in the Collateral and the Loan Documents, and Seller shall have
received satisfactory evidence of same. Without limiting the




--------------------------------------------------------------------------------



generality of the foregoing, the Prior Collateral Assignment, the Prior
Collateral Security Agreement and the Prior DOT Assignment shall have been
terminated and released, the REO Loan Allonge shall have been returned to Seller
(or satisfactory evidence of its destruction shall have been given to
Purchaser), and Purchaser shall have received satisfactory evidence that the
Prior Financing Statement may be assigned to Purchaser.
4.3.    Performance. Seller shall have performed and complied with all material
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing,
including, without limitation, all of Seller’s required deliveries under Section
1.3(b)(1) of this Agreement.
5.
Conditions of Seller’s Obligations at Closing. The obligations of Seller to
Purchaser under this Agreement are subject to the fulfillment on or before the
Closing of each of the following conditions by Purchaser:

5.1.    Representations and Warranties. The representations and warranties of
Purchaser contained in Section 3 shall be true and correct on and as of the
Closing.
5.2.    Payment of Purchase Price. Purchaser shall have delivered the Purchase
Price as provided for in Section 1.
5.3.    Performance. Purchaser shall have performed and complied with all
material agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing,
including, without limitation, all of Purchaser’s required deliveries under
Section 1.3(b)(2) of this Agreement.
6.
Prorated Interest Payment. Notwithstanding anything to the contrary in this
Agreement or otherwise, after the Closing, Purchaser shall pay to Seller the
Accrued Interest Amount within ten (10) days after Borrower’s payment of same to
Purchaser under the Note, by wire transfer of immediately available funds
pursuant to separate written instructions to be provided by Seller. Purchaser’s
payment of the Accrued Interest Amount shall not affect the Purchase Price. This
Section 6 shall survive the Closing.



7.
Miscellaneous.

7.1.    Survival. The warranties and representations of the parties to this
Agreement contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing for a period of one (1)
year after the Closing.
7.2.    Release of Seller; Mutual Indemnification. As of the Closing, Seller
shall be released from all duties, responsibilities and obligations of the
lender under the Note or the Deed of Trust to the extent arising from and after
the Closing, and Purchaser shall assume all such duties, responsibilities and
obligations arising from and after the Closing. Purchaser shall, following the
Closing, indemnify, defend and hold harmless Seller from and against any loss,
injury, damage, causes, of action, liabilities, demands, obligations claim,
lien, cost, or expense, including attorneys’ fees and costs (“Claims”) made,
sustained, suffered, or incurred against or by Seller attributable to or arising
out of the duties, responsibilities, or obligations of Lender under the Loan
Documents from and after the Closing, but expressly excluding any Claims to the
extent caused by any event occurring prior to the Closing Date and/or the
negligence or willful misconduct of Seller and/or any Claims related to Seller’s
breach of its representations, warranties and covenants set forth in this
Agreement or the Closing Documents. Seller shall, following the Closing,
indemnify, defend and hold harmless Purchaser and its present or former
officers, directors, shareholders, employees, representatives, agents,
successors and assigns (collectively, the “Purchaser Indemnified Parties”), and
each




--------------------------------------------------------------------------------



of them, from and against any Claim made, sustained, suffered, or incurred
against or by Purchaser attributable to or arising out of the duties,
responsibilities, or obligations of Lender under the Loan Documents prior to the
Closing, but expressly excluding any Claims to the extent caused by any event
occurring after the Closing Date and/or the negligence or willful misconduct of
Purchaser. Each party’s obligations under this Section 7.2 shall survive the
Closing.
7.3.    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall insure to the benefit of and be binding
upon the respective successors and assigns of each party (including any
subsequent transferee of any interest in the Loan). Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto, or their respective successors and assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement except as
expressly provided herein.
7.4.    Jurisdiction. This Agreement shall be governed by and construed under
the laws of the State of Texas. Any lawsuit or litigation arising under, out of,
in connection with, or in relation to this Agreement, any amendment hereof, or
the breach hereof, shall be brought in the appropriate court in Fort Bend
County, Texas, which shall have exclusive jurisdiction over any such lawsuit or
litigation.
7.5.    Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
7.6.    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) upon transmission when sent via e-mail, (iii) when sent by
confirmed facsimile, (iv) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (v) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications to any
party shall be sent to the addresses set forth on the signature page hereto for
such party or at such other address as such party may designate by ten (10)
days’ advance written notice to the other parties hereto.    
7.7.    Time of the Essence. Time is of the essence in the execution and
performance of this Agreement and each provision hereof.
7.8.    No Joint Venture. Nothing in this Agreement shall create or be deemed to
create a joint venture or partnership among the parties. Each party agrees not
to hold itself out as having any authority or as being in a relationship
contrary to this Section 8.8.
7.9.    Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or the Loan, the prevailing
party shall be entitled to recover reasonable attorneys’ fees, costs and
necessary disbursements incurred in connection therewith.
7.10.    Entire Agreement; Amendments and Waivers. This Agreement and the
documents referred to herein constitute the entire agreement among the parties.
Except as otherwise provided in this Agreement, any term of this Agreement may
be amended and the observance of any term may be waived only with the written
consent of both Seller and Purchaser.
7.11.    Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement to the minimum extent necessary to comply with the laws of the
relevant jurisdiction, and the balance of the Agreement shall be interpreted as
if such provision were so excluded in such jurisdiction and shall be enforceable
in accordance with its terms.




--------------------------------------------------------------------------------



7.12.    Counterparts. This Agreement may be executed in two (2) or more
original or electronic counterparts, all of which together shall constitute one
and the same instrument.


[Signatures on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


 
SELLER:
 
 
 
OASIS INDIAN BEND LLC,
a Delaware limited liability company


By:IMH Financial Corporation,
a Delaware corporation
Its:Sole Member and Manager


By:
Name:
Its:
 
Address for Notice:


Oasis Indian Bend LLC
c/o IMH Financial Corporation
7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attn: Lawrence D. Bain, CEO
Email: ldb@imhfc.com


With a copy to:


c/o IMH Financial Corporation
7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attn: Jonathan Brohard, General Counsel
Email: jbrohard@imhfc.com 
 
 
 PURCHASER:
 
SREOF II Holdings, LLC, a
Delaware limited liability company


By:
Name:
Its:


c/o Singerman Real Estate
980 N. Michigan Avenue, Suite 1660
Chicago, IL 60611
Attention: Seth Singerman
Email: ssingerman@singermanre.com


With a copy to:


Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Brian E. Davis
Email: bdavis@mayerbrown.com 
 
 



Signature Page to Loan Purchase Agreement




--------------------------------------------------------------------------------



JOINDER


This joinder (this “Joinder”) is attached to and made a part of the foregoing
Agreement and all terms capitalized but not defined herein shall have the
respective meanings given to them in the Agreement. The undersigned, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, hereby joins in the
execution of this Agreement, and agrees that it is jointly and severally liable,
as a principal and not as a surety, for the Seller’s obligations under the
Agreement and the documents executed in connection therewith that survive the
Closing. The Purchaser shall have the right to proceed directly against the
undersigned without first making written demand to Seller (and without any
obligation to bring suit against the Seller) for the satisfaction of any such
obligations.


The undersigned is an owner of Seller, shall derive substantial benefits from
the Closing and acknowledges that the execution of this Joinder is a material
inducement and condition to Purchaser’s execution of the Agreement. The
undersigned represents and warrants that it has the legal right, power,
authority and capacity to execute this Joinder, that such execution does not
violate the organizational documents of, or any other agreement or instrument by
which the undersigned is bound, and that this Joinder is binding and enforceable
against the undersigned. The undersigned unconditionally waives any guarantor or
suretyship defenses that might otherwise be available to it with respect to its
obligations under this Joinder.


IMH Financial Corporation,
a Delaware corporation


By:
Name:
Its:
7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attn: Lawrence D. Bain, CEO
Email: ldb@imhfc.com


With a copy to:


7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attn: Jonathan Brohard, General Counsel
Email: jbrohard@imhfc.com 







--------------------------------------------------------------------------------



EXHIBIT A
PROMISSORY NOTE
(See Attached.)




--------------------------------------------------------------------------------



EXHIBIT B
DEED OF TRUST
(See Attached.)




--------------------------------------------------------------------------------



EXHIBIT C
FORM OF ALLONGE
ALLONGE TO PROMISSORY NOTE SECURED BY REAL PROPERTY


This Allonge to Promissory Note Secured by Real Property is attached to and made
a part of that certain Promissory Note Secured by Real Property:
Dated:        July 23, 2015
Made By:
NAUOASIS, LLC, a Texas limited liability company

To:        OASIS INDIAN BEND LLC, a Delaware limited liability company
Original Principal Amount of:    $11,000,000.00
Pay to the order of SREOF II Holdings, LLC, a Delaware limited liability
company, without representation, warranty or recourse.
IN WITNESS WHEREOF, the undersigned Assignor has executed this Allonge to
Promissory Note Secured by Real Property on September 30, 2015.


ASSIGNOR:
OASIS INDIAN BEND LLC,
a Delaware limited liability company


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Sole Member and Manager


By:    DO NOT SIGN        
Name:    
Its:            
                    




--------------------------------------------------------------------------------



EXHIBIT D
FORM OF ASSIGNMENT OF DEED OF TRUST
Recording Requested By:
First American Title Insurance Company


When recorded, return to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Brian E. Davis, Esq
 
 
 
 
 

(Space above line for recorder’s use only)


ASSIGNMENT OF DEED OF TRUST


THIS ASSIGNMENT OF DEED OF TRUST (this “Assignment”) is made and entered into as
of the 30th day of September, 2015, by and between OASIS INDIAN BEND LLC, a
Delaware limited liability company (“Assignor”), and SREOF II Holdings, LLC, a
Delaware limited liability company (“Assignee”).


WHEREAS, Assignee made a loan to NAUOASIS, LLC, a Texas limited liability
company (“Borrower”) in the principal amount of $11,000,000 (the “Loan”),
evidenced by that certain Promissory Note Secured by Real Property dated
effective July 23, 2015 (the “Note”), secured by, among other collateral, that
certain Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing dated July 23, 2015, made by and among Borrower, as Trustor, Assignor, as
Beneficiary, and Clifton M. Dugas, II, as Trustee, recorded as Instrument Number
2015088972 in the Official Records of Fort Bend County, Texas (the “Deed of
Trust”), concerning the property described on Exhibit A attached hereto (the
“Property”).


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor does hereby sell, assign, grant, transfer, set over and convey to
Assignee, its successors and assigns, all of Assignor’s right, title, and
interest in and to the Deed of Trust, without recourse, representation, or
warranty except as otherwise set forth in that certain Loan Purchase Agreement
dated of even date herewith between Assignor and Assignee.


Together with the Note and other obligations described in said Deed of Trust and
secured thereby, and all of Assignor’s right, title, and interest therein; to
have and to hold the same unto Assignee, its successors and assigns, forever.


This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


[Signature and acknowledgment on following page]
    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound, Assignor has executed
this Assignment as of the 30th day of September, 2015.


ASSIGNOR:
OASIS INDIAN BEND LLC,
a Delaware limited liability company


By:    IMH Financial Corporation, a Delaware corporation
Its:    Sole Member and Manager


By:    DO NOT SIGN            
Lawrence D. Bain
Its:    Chairman and CEO




STATE OF ARIZONA    )
) ss.
COUNTY OF MARICOPA    )


On September 30, 2015, personally appeared before me, a Notary Public, LAWRENCE
D. BAIN, the Chairman and CEO of IMH Financial Corporation, the sole member and
manager of OASIS INDIAN BEND LLC, a Delaware limited liability company, to me to
be the persons whose names is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the entity, upon behalf of which the
person acted, executed the instrument.


WITNESS my hand and official seal.




    
                    
Signature:
                        
Official Seal:




--------------------------------------------------------------------------------



EXHIBIT A TO ASSIGNMENT OF DEED OF TRUST
PROPERTY LEGAL DESCRIPTION
[exhibitd.jpg]




--------------------------------------------------------------------------------



[exhibitd2.jpg]




--------------------------------------------------------------------------------



[exhibitd3.jpg]




--------------------------------------------------------------------------------



EXHIBIT E
ASSIGNMENT OF LOAN DOCUMENTS AND INTERESTS
This ASSIGNMENT OF LOAN DOCUMENTS AND INTERESTS (this “Assignment”) is made
effective as of September 30, 2015, by and between OASIS INDIAN BEND LLC, a
Delaware limited liability company (“Assignor”), and SREOF II Holdings, LLC, a
Delaware limited liability company (“Assignee”).


WHEREAS, Assignor is the holder of a loan (the “Loan”) to NAUOASIS, LLC, a Texas
limited liability company (“Borrower”), evidenced by that certain Promissory
Note Secured by Real Property dated effective July 23, 2015, between Assignor as
Lender and Borrower, in the principal amount of $11,000,000 (the “Note”).


WHEREAS, pursuant to that certain Loan Purchase Agreement dated of even date
herewith between Assignor as Seller and Assignee as Purchaser (the “Loan
Purchase Agreement”), Assignor is selling, and Assignee is purchasing, all of
Assignor’s right, title, and interest in and to the Loan, the Loan Documents and
Servicing Files (all as defined in the Loan Purchase Agreement).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.
Assignment. Assignor hereby assigns, transfers, and sets over to Assignee,
without recourse, all of Assignor’s right, title, and interest in, to and under
the Loan, the Loan Documents and Servicing Files (the “Loan Documents and
Interests”).



2.
Representations, Warranties, and Disclaimer. Assignor hereby assigns the Loan
Documents and Interests AS-IS, WHERE-IS, and WITH ALL FAULTS, and without
representations, express or implied, of any type, kind, character or nature,
except the express representations of Assignor set forth in the Loan Purchase
Agreement.



3.
Jurisdiction. The laws of the State of Texas shall govern the validity,
interpretation, construction, and performance of this Assignment.



4.
Other Terms and Documents. All of the terms of Section 7 of the Loan Purchase
Agreement are expressly incorporated into this Assignment. Assignor and
Assignee, without further consideration, agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper to
effectuate this Assignment.



5.
Assignee’s Assumption. Assignee accepts and assumes all of the Loan Documents
and Interests, subject to the terms and conditions contained in this Assignment,
and all obligations and liabilities arising out of or relating to any of the
Loan Documents and Interests accruing on and after the date hereof.



[Signatures on following page]


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Assignment of Loan
Documents and Interests, effective as of the date first above mentioned.






ASSIGNOR:
ASSIGNEE:
 
 
OASIS INDIAN BEND LLC,
a Delaware limited liability company


By:IMH Financial Corporation,
a Delaware corporation
Its:Sole Member and Manager


By:DO NOT SIGN
Lawrence D. Bain
Its:Chairman and CEO 
SREOF II Holdings, LLC,
a Delaware limited liability company


By:DO NOT SIGN
Name:
Its:













--------------------------------------------------------------------------------



SCHEDULE 2.7


1.
Outstanding Principal Balance:    $11,000,000

2.
Amount of any unfunded loan commitment:    None

3.
Amount of any deposits, reserve balances or letters of credit held by or on
behalf of Seller (and, to the extent that there are multiple reserve accounts or
sub-accounts, the balance of each): None.

4.
Last payment amount received by Seller and the date of such payment: $108,493.20
received on 9/3/2015.

5.
Interest Rate: 9.0%

6.
Maturity Date:        January 23, 2017

7.
Defaults under the Loan by Borrower or any Guarantor:    Pursuant to Section
2.24 of the Deed of Trust, Borrower was to provide Lender executed subordination
agreements from all tenants no later than September 23, 2015; Borrower has
failed to provide those executed subordination agreements. Pursuant to Section
2.27 of the Deed of Trust, Borrower must obtain Lender’s written consent before
entering into any Material Lease, as defined therein. Borrower entered into a
Commercial Lease Agreement dated August 10, 2015, by and between NAUOASIS, LLC
and North American University without final approval.

8.
Defaults by the lender under the Loan (including those alleged by
Borrower):    None

9.
Amount of any hedge and swap obligations of the Seller:    None





--------------------------------------------------------------------------------



SCHEDULE 2.8
LOAN DOCUMENTS


1.
Note

2.
Deed of Trust

3.
Non-Recourse Guaranty

4.
Unconditional Guaranty

5.
Statutory Durable Power of Attorney from Fatma Kalkan to Fercan E. Kalka



